UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC FORM 10-KSB T ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, £ TRANSITION REPORT PURSUANT TO 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:000-51488 PETROSEARCH ENERGY CORPORATION (Exact name of small business issuer as specified in its charter) NEVADA 20-2033200 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 675 Bering Drive, Suite 200 Houston, TX 77057 (Address of principal executive offices) (713) 961-9337 Securities Registered Under Section 12(b) Of The Exchange Act: Title Of Each Class n/a Name Of Each Exchange On Which Registeredn/a Securities Registered Pursuant to 12(g) of the Exchange Act: Title Of Each Class Common Stock, $0.001Par Value Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act£ Check whether the issuer: (i) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (ii) has been subject to such filing requirements for the past 90 days.Yes T No £ Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained herein, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statement incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. T Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No T The Issuer's revenues for the year ended December 31, 2007 were The aggregate market value of Common Stock held by non-affiliates of the registrant at March 14, 2008, based upon the last reported sales prices on the OTCBB, was As of March 14, 2008, there were approximately 41,239,738 shares of Common Stock outstanding. TABLE OF CONTENTS PART I Page Item 1. Business 1 Item 2. Properties 2 Item 3. Legal Proceedings 7 Item 4. Submission of Matters to a Vote of Security Holders 8 PART II Item 5. Market for Common Equity, Related Stockholder Matters and Small Business Issuer Purchases Of Equity Securities 8 Item 6. Management's Discussion and Analysis or Plan of Operation 9 Item 7. Financial Statements 20 Item 8. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 20 Item 8A. Controls and Procedures 20 Item 8B. Other Information 21 PART III Item 9. Directors, Executive Officers, Promoters, Control Persons and Corporate Governance; Compliance with Section 16(a) of The Exchange Act 21 Item 10. Executive Compensation 24 Item 11. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 27 Item 12. Certain Relationships and Related Transactions, and Director Independence 29 Item 13. Exhibits 29 Item 14. Principal Accountant Fees and Services 29 Table of Contents PART I ITEM 1 BUSINESS Petrosearch Energy Corporation (the “Company”), a Nevada corporation formed in November 2004, is an independent crude oil and natural gas exploration and production company.We are the successor of Petrosearch Corporation, a Texas corporation formed in August 2003.(All references to capitalization and business operations herein apply to our current capitalization and operating history, including our predecessor, Petrosearch Texas.)We are a resource based energy company with operations focused in two core areas of the lower 48 states of the United States with existing production in North Dakota, Texas and Oklahoma.A majority of our effort over the next 12 months will focus on growth through the drill bit in our two Core Areas: § The Barnett Shale project through our participation in DDJET Limited LLP; and § The Texas Panhandle water flood which we operate. Our goal is to develop additional production and reserves from our existing resource base. We are the successor to the business of Petrosearch Corporation, a Texas corporation that was formed in August 2003.In November 2004, shareholders of Petrosearch Corporation approved a 6.5-to-1 reverse stock split which took effect immediately prior to its merger with the Company on December 30, 2004. The effect of the merger, among other things, was to re-domicile to Nevada. Upon the completion of the merger, shareholders of Petrosearch Corporation were issued shares of our common and preferred stock representing 100% of the then issued and outstanding common and preferred shares. Our common shares have been publicly traded on the OTC Bulletin Board under the symbol “PTSG” since November, 2005.Our principal offices are located at 675 Bering Drive, Houston, Texas 77057, and our telephone number is 713-961-9337.Our website is www.petrosearch.com. Business Plan We are a resource based energy company with operations focused in two core areas of the lower 48 states of the United States. Our strategic goal is to build intrinsic shareholder value through focused operations in our two core property areas while maintaining a low cost structure at every level of our Company.We intend to bring additional production and revenues from our existing high quality resource base.We also continue to identify and evaluate other potential opportunities that would complement our current business plan and create economic value. Over the past two years, we have assembled an inventory of high quality drilling opportunities in our core focus areas. We have a budget commitment of approximately $11-12 million for lease acquisition and drilling in our Barnett Shale partnership over the next year; and we have 23 producing locations for development on our Texas panhandle waterflood.In the Barnett Shale project we have accumulated a significant leasehold position inside our 2 million acre, 8-county Contract Area and a multi-rig drilling program is planned for the area over the next several years. We have embarked on a program to exploit this inventory for the benefit of our shareholders. As of December 31, 2007 we have $55,485,780 of pre-tax PV-10 for proved reserves associated with our properties.We are also focused on maintaining a low cost structure throughout our business by maintaining tight control on our corporate overheads and operating costs in our properties. Employees As of December 31, 2007, we had five full-time employees and one part time employee, of which three are in executive positions.None of our employees are represented by a union and we consider our employee relations to be good. 1 Table of Contents ITEM 2 PROPERTIES CORE PROPERTIES: Barnett Shale Project Our Barnett ShaleProject is part of the Barnett Shale natural gas play in the Fort Worth Basin, which is arguably one of the most exciting plays to emerge in the lower 48 states in the past decade. In December 2006, through our wholly owned subsidiary, Barnett Petrosearch LLC, we joined in the formation of a partnership, DDJET Limited LLP (“Partnership”), for the development of the integrated venture. We own a 5.54% interest in the Partnership along with partners Metroplex Barnett Shale LLC (a wholly owned subsidiary of Exxon Mobil Corporation), which directs operations, and Cinco County Barnett Shale LLC (a privately held Dallas-based company). The Partnership’s assets include all leases acquired to-date within an 8-county contract area, comprising approximately 2 million acres that was established under a previous agreement among affiliates of the three partners. Partnership assets also include associated facilities that include nearly 100 miles of pipeline and an option on a separate pipeline right-of-way. Approximately 35 miles of gas pipeline facilities have been completed and are operational. We believe our ownership of these pipeline assets is a strategic advantage in this urban area.A leasing program within the 8-county contract area and a multi-rig drilling program is planned for 2008 and beyond. As of March 14, 2008, 12 Partnership wells (seven in Ellis County and five in Tarrant County) have been completed and are selling gas through the Partnership-owned pipeline. The cumulative production rate of these 12 completed wells continues to meet our expectations.An additional two wells, in Tarrant County, have been drilled and awaiting completion; and one well, also in Tarrant County is being drilled.As of December 31, 2007 our independent reserve engineers, Cawley, Gillespie and Associates, Inc. estimated our net share of proved natural gas reserves at 1.9 Bcfe. On February 29, 2008 we announced that we executed an authorization for the general partner of the Partnership to immediately commence a sales marketing program to interested potential purchasing parties in order to fully assess the current market value of the Partnership.We have no obligation to sell our Partnership interest and retain all of our rights under the Partnership agreement in the event of a proposed sale by the partners in which the Company chooses not to participate. Our Board of Directors has retained Friedman, Billings, Ramsey & Co., Inc. (“FBR”) to advise them in connection with a review of strategic alternatives that may be available to the Company in connection with the possible Partnership divestiture. The marketing of the Partnership interests presents us with various options which include: 1) selling our interest in the Partnership at an acceptable price; 2) utilizing certain preferential rights afforded to us under the Partnership Agreement to acquire all or a part of the non-Company interests which the Company could pursue by venturing with a strategic industry or financial partner; or 3) retaining our current position in the Partnership with new and/or existing partners.To date, the Company and FBR have held confidential discussions with a limited number of potential strategic and financial partners and expect to continue the investigation of available options as the Partnership sales process moves forward. North Texas/Panhandle Water Flood
